DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive.

Regarding Applicant’s argument (on page 7) that Budach does not disclose a measuring device that determined a distance between the locators 810, 820 and a second reference object; claim 1 requires “at least one distance measuring device, which is embodied to determine a distance between the first reference object and a second reference object”. In Budach, computer system 185 is a distance measuring device, which is embodied to determine a distance between a first reference object 800 and a second reference object 900. Although the second reference object 900 is merely the same object shifted with respect to the original position of the reference object 800, 
Regarding Applicant’s argument with respect to claim 16; Applicant’s arguments are moot in view of new grounds of rejection.
Regarding Applicant’s argument (beginning on page 9) that the x-axis moving mirror 13 of Yamaguchi is not disposed on the scanning particle microscope while the scanning particle microscope determines a relative position of the at least one element on the photolithographic mask relative to the x-axis moving mirror; Budach discloses that a first reference object 910 is disposed on the scanning particle microscope while the scanning particle microscope determines a relative position of the at least one element 930 on the photolithographic mask relative to the reference object 910. Budach discloses a method for determining the positional shift in location of a photolithographic mask (“a scanning particle microscope having a reference object has an entity which can be used to detect a shift of the image field relative to the reference object caused by a setting change” [0018]); Yamaguchi is also directed to a method for determining the positional shift in location of a photolithographic mask (“The controller… calculates a shift in irradiated point of the electron beam based on the difference between the 
Regarding Applicant’s argument (beginning on page 9) that Yamaguchi does not measure a distance between a first reference object and the second reference object 13; Budach discloses measuring a distance between a first reference object 910 and a second reference object 810 ([0097]), and Yamaguchi is relied upon for teaching a specific embodiment of a reference object. Throughout the disclosure, Budach references numerous structures which may embody the reference object 125, and one of ordinary skill would have recognized that since the mirror 13 of Yamaguchi is being used for the same purpose as the reference object 125 of Budach (which, in figure 9 includes first object 910 and second object 810), it would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have embodied the reference mark 125 of Budach using the reflective mirror reference mark of Yamaguchi.
Regarding Applicant’s argument (on page 11) that Makinouchi does not disclose that movable mirror 7 is disposed on the scanning particle microscope while the scanning particle microscope determines a relative position of the at least one element on the photolithographic mask relative to the movable mirror; Applicant’s arguments are persuasive and the previous grounds of rejection (with respect to the Makinouchi reference) are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 16, 18, 19, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budach et al. U.S. PGPUB No. 2015/0380210.

Regarding claim 1, Budach discloses an apparatus for determining a position of at least one element 930 on a photolithographic mask (“investigation of samples having a large area, as for example photo masks” [0034]), the apparatus comprising: a. at least one scanning particle microscope comprising a first reference object 125 (which is embodied in figure 9 as pointer 910), wherein the first reference object 125/910 is disposed on the scanning particle microscope while the scanning particle microscope determines a relative position of the at least one element 930 on the photolithographic mask relative to the first reference object 125/910 (“The evaluation unit 186 of the computer system 185 determines from the locators 910 and 920, the reference position 930” [0097]); and b. at least one distance measuring device 185, which is embodied to determine a distance ΔD between the first reference object 125/910 and a second reference object 810 (“The evaluation unit 186 of the computer system 185 determines from the locators 910 and 920, the reference position 930 which 

Regarding claim 2, Budach discloses that the first reference object 910 is attached to an output of the scanning particle microscope for at least one particle beam (“a reference object 125 is fixed to the column 130” [0062] – “a reference object 125 in form of a locator or pointer structure” [0093]) and configured to enable the first reference object 910 to be imaged, at least in part, by the at least one particle beam (“at least one reference object which is fixedly arranged at an output of the scanning particle microscope for a particle beam so that the reference object can at least partially be imaged by use of the electron beam” [Abstract]).

Regarding claim 3, Budach discloses the first reference object 125 comprises at least three marks which span a coordinate system (the first reference object may take the form illustrated in figure 4, where each crossing point of the lattice structure 310 is a mark, and figure 4 illustrates more than three marks). 



Regarding claim 5, Budach discloses that the at least three marks have a material composition that differs from the material composition of other portions of the first reference object (“it is beneficial if the lattice 110 does not have the same material composition as the sample 110” [0088]).

Regarding claim 6, Budach discloses that the first reference object 125 is disposed within a depth of field of the at least one particle beam of the scanning particle microscope (as illustrated in figure 2).

Regarding claim 7, Budach discloses that the first reference object 125 comprises a first number of unit cells (as illustrated in figure 4), wherein each unit cell comprises at least three marks (as illustrated in figure 4), wherein a second number of particle beams pass through the first number of unit cells, wherein the following applies to the second number: 1 < second number < first number, and wherein the following applies to the first number: first number > 10 (figure 4 illustrates plural cells of the 

Regarding claim 8, Budach discloses that the first reference object 125comprises a film 126, on which at least three marks which span a coordinate system are disposed (paragraph [0098] describes that the pointer structure of figure 8 is a portion of the frame structure illustrated in figure 4; figure 4 illustrates that at least three pointers per cell are included in the reference object and are supported by a film formed by the frame 126).

Regarding claim 9, Budach discloses that the first reference object 125 has at least one aperture configured to enable at least one particle beam to pass and sense the photolithographic mask (“a locator structure 800 consumes only a minimum area portion of the scan region 850 and thus does not significantly disturb scanning of the sample surface 118 by the particle beam 135 of the SBM 120” [0095]).

Regarding claim 10, Budach discloses that a scanning unit of the scanning particle microscope is embodied to scan the at least one particle beam over at least one part of the first reference object 125 and over the element of the photolithographic mask in a common scanning process (“at least one reference object which is fixedly arranged at an output of the scanning particle microscope for a particle beam so that the reference object can at least partially be imaged by use of the electron beam” [Abstract] 

Regarding claim 11, Budach discloses that the first reference object 125 is electrically conductive and configured to enable compensation of surface charges of the photolithographic mask (“According to a beneficial aspect, the lattice-light structure is electrically conducting for compensating surface charges on the sample surface” [0026]).

Regarding claim 12, Budach discloses that the scanning particle microscope comprises an evaluation unit 185 that is embodied to determine, from a change in the first reference object 125/910, a distortion of an image recorded by the at least one particle beam of the particle beam microscope (“Due to a distortion of the beam optic 124, the particle beam 135 of the SBM 120 scans a scanning region 950, which is shifted with respect to the scanning region 850 of FIG. 8” [0096] – it is this distortion that is measured in the process of measuring the shift ΔD between the first and second images).

Regarding claim 16, Budach discloses a method for determining a position of at least one element on a photolithographic mask (“investigation of samples having a large area, as for example photo masks” [0034]), the method including the steps of: a. at least partial scanning of the at least one element 930 on the photolithographic mask (since the element 930 is scanned with the scanning that generates the image of figure 9) and  c. determining a distance between the first reference object 910 and a second reference object 810 by use of a distance measuring device 185 (“The evaluation unit 186 of the computer system 185 determines from the locators 910 and 920, the reference position 930 which has a shift of Δ{→(D)} with respect to the original reference position 830” [0097] – figure 9 illustrates that the shift ΔD is the distance between the first reference object 910 and the second reference object 810 as well as the distance between a first element 930 and a second element 830), wherein there is a relationship between the second reference object 810 and the photolithographic mask (since figure 8 illustrates that the second reference object 810 is present in an image with the photolithographic mask 850); further including the step of: determining the position of the at least one element 930 on the photolithographic mask from the distance (ΔD) between the first and second reference objects 910 and 810 and the relative position (between first reference object 

Regarding claim 18, Budach discloses the step of: determining the position of the at least one element 930 on the photolithographic mask from the distance (ΔD) between the first and second reference objects 910 and 810 and the relative position (between first reference object 910 and element 930) determined in step b (since the position of the element 930 is dependent upon the known distance between element 930 and first reference object 910 and the shifted distance ΔD between the first reference object 910 and the second reference object 810); wherein determining the relative position in step b. comprises: determining a change in position of the at least one particle beam relative to the photolithographic mask during the at least partial scanning of the at least one element on the photolithographic mask (“Preferably, the reference point is in the center of gravity of the scan region 850. By this selection the largest detectable shift of the 

Regarding claim 19, Budach discloses that determining the relative position in step b. comprises: determining a change in position of the at least one particle beam relative to the photolithographic mask during the at least partial scanning of the at least one element on the photolithographic mask (“Preferably, the reference point is in the center of gravity of the scan region 850. By this selection the largest detectable shift of the scan region 850 or equivalent of the reference point 830 is reached by a setting change of the SBM 120, i.e. with respect to the scan region 950” [0098]).

Regarding claim 20, Budach discloses a computer program containing instructions which prompt a computer system 185 of an apparatus for determining a position of at least one element on a photolithographic mask (“investigation of samples having a large area, as for example photo masks” [0034]) to carry out method steps for determining the position of the at least one element 930 on the photolithographic mask, wherein the apparatus comprises: at least one scanning particle microscope comprising a first reference object 125 (embodied as pointer 910 in figure 9), wherein the first reference object 910 is disposed on the scanning particle microscope while and configured to enable the scanning particle microscope determines relative position of the at least one element 930 on the photolithographic mask relative to the first reference object 9 (“The evaluation unit 186 of the computer system 185 determines from the locators 910 and 920, the reference position 930” [0097]); and at least one distance 

Regarding claim 21, Budach discloses the at least three marks have lateral dimensions ranging from 10 nm to 50 nm, and/or wherein the at least three marks have a height ranging from 10 nm to 200 nm (“Since a focused electron beam 135 typically has a beam diameter in the one digit nanometer range, a distance of about 10 nm is sufficient between the electron beam 135 and the lattice bars of the reference object 125 in order to guarantee that the contour 440 can be scanned without being influenced by the reference object 125” [0080]).

Claim(s) 1, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maldonado et al. U.S. PGPUB No. 2004/0140432.


Maldonado discloses measuring “distances between two or more points on the substrate 105” [0062], where the substrate is an X-ray mask [0062]. The first of the two or more points is considered an element on the photolithographic mask, the second of the two or more points is considered a first reference object, and either the first of the 

Regarding claim 16, Maldonado discloses a method for determining a position of at least one element on a photolithographic mask (“The electron beam inspection apparatus 500 is capable of inspecting semiconductor substrates, X-ray masks and other conductive substrates” [0062]), the method including the steps of: a. at least partial scanning of the at least one element (a first point) on the photolithographic mask and of a first reference object (a second point) by at least one particle beam of a scanning particle microscope in a common scanning process in which the first reference object is disposed on the scanning particle microscope (“Any electron generated image can be used to determine properties of the substrate 105, such as to accurately locate defects, measure dimensions of features of the substrate 105, or measure distances between two or more points on the substrate 105” [0062]); b. determining a relative position of the at least one element on the photolithographic mask relative to the first reference object from the scan data (“measure distances between two or more points on the substrate 105” [0062]); and c. determining a distance between the first reference object and a second reference object (“measure distances between two or more points on the substrate 105” [0062]) by use of a distance measuring device (Maldonado discloses measuring distance between two 
Maldonado discloses measuring “distances between two or more points on the substrate 105” [0062], where the substrate is an X-ray mask [0062]. The first of the two or more points is considered an element on the photolithographic mask, the second of the two or more points is considered a first reference object, and either the first of the two or more points, or a subsequent (third, fourth fifth, etc.) of the two or more points is considered the claimed second reference object. The claim does not specify what structural element is required by the claimed element on the photolithographic mask, or what structural element is required by the claimed first and/or second reference object. Therefore, the two or more points of Maldonado meet these limitations in the claims.

Regarding claim 20, Maldonado discloses a computer program containing instructions which prompt a computer system 400 of an apparatus for determining a position of at least one element on a photolithographic mask (“The electron beam inspection apparatus 500 is capable of inspecting semiconductor substrates, X-ray masks and other conductive substrates” [0062]) to carry out method steps for determining the position of the at least one element on the photolithographic mask, wherein the apparatus comprises: at least one scanning particle microscope 125 comprising a first reference object (first point), wherein the first reference object is disposed on the scanning particle microscope while the scanning particle microscope 
Maldonado discloses measuring “distances between two or more points on the substrate 105” [0062], where the substrate is an X-ray mask [0062]. The first of the two or more points is considered an element on the photolithographic mask, the second of the two or more points is considered a first reference object, and either the first of the two or more points, or a subsequent (third, fourth fifth, etc.) of the two or more points is considered the claimed second reference object. The claim does not specify what structural element is required by the claimed element on the photolithographic mask, or what structural element is required by the claimed first and/or second reference object. Therefore, the two or more points of Maldonado meet these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budach et al. U.S. PGPUB No. 2015/0380210 in view of Yamaguchi U.S. PGPUB No. 2011/0253892.

Regarding claim 13, Budach discloses the claimed invention except that while Budach measures the distances between points on a reference object 800 and a sample (as illustrated in figure 8), there is no explicit disclosure that the reference object reflect a light beam to an interferometer.
Yamaguchi discloses an electron microscopy apparatus including a reflective reference mark 13 that is measured by an interferometer 3 in order to position a sample 6 for imaging with an electron microscope 1. Yamaguchi additionally includes an alignment optical system 4 that irradiates both a mark on wafer 6 and a reference mark formed on the stage 2 to reflect light beams to calculate the positional relationship between these marks (see paragraph [0019]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Yamaguchi in order to provide additional alignment detection mechanisms for ensuring that a sample is properly aligned for a desired measurement, and/or in order to replace the alignment mechanism of Budach with a similar alignment mechanism which allows for the simultaneous imaging of the sample and reference mark so as to quickly and accurately detect the position of the sample.

Regarding claim 14, Budach discloses the claimed invention except that while Budach measures the distances between points on a reference object 800 and a sample (as illustrated in figure 8), there is no explicit disclosure that the reference object reflect a light beam to an interferometer.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Yamaguchi in order to provide additional alignment detection mechanisms for ensuring that a sample is properly aligned for a desired measurement, and/or in order to replace the alignment mechanism of Budach with a similar alignment mechanism which allows for the simultaneous imaging of the sample and reference mark so as to quickly and accurately detect the position of the sample.

Regarding claim 15, Budach discloses the claimed invention except that while Budach measures the distances between points on a reference object 800 and a sample (as illustrated in figure 8), there is no explicit disclosure that the reference object reflect a light beam to an interferometer.
Yamaguchi discloses an electron microscopy apparatus including a reflective reference mark 13 that is measured by an interferometer 3 in order to position a sample 6 for imaging with an electron microscope 1. Yamaguchi additionally includes an alignment optical system 4 that irradiates both a mark on wafer 6 and a reference mark 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Budach with the reflective light measurements of Yamaguchi in order to provide additional alignment detection mechanisms for ensuring that a sample is properly aligned for a desired measurement, and/or in order to replace the alignment mechanism of Budach with a similar alignment mechanism which allows for the simultaneous imaging of the sample and reference mark so as to quickly and accurately detect the position of the sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON L MCCORMACK/Examiner, Art Unit 2881